EXAMINER'S COMMENT
This Allowance is in response to Applicant’s Reply of January 28, 2022.

Claim 22 has been added.

Applicant’s amendment to claim 11 overcomes the previously presented 35 USC 112(b) rejection thereof.

Applicant’s amendment to claims 1 and 11 overcome the respective 35 USC 103 rejections thereof.

Claims 1-22 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Regarding claim 1:  Claim 1 has been amended to include the subject matter of previously indicated allowable claim 5 and thus is allowable for the reasons set forth with respect to claim 5 in the previous Office Action.

Regarding claims 2-10:  These claims are considered allowable due to their dependence on claim 1.

Regarding claim 11: The prior art of record fails to disclose or suggest a setting tool that has a main cylindrical portion and a downhole conical portion that extends directly from the main cylindrical portion and tapers inwardly downhole, and wherein the co-linear gas conduits extend directly into the downhole conical portion as recited in the claimed combination.

Regarding claims 12-19:  These claims are considered allowable due to their dependence on claim 11.

Regarding claim 20:  Claim 20 is considered allowable due to its incorporation of claim 1. 

Regarding claim 21:  Claim 21 is considered allowable due to its incorporation of claim 11. 

Regarding claim 22: The prior art of record fails to disclose or suggest a setting tool that has a main cylindrical portion and a downhole conical portion that extends directly from the main cylindrical portion and tapers inwardly downhole, and wherein the co-linear gas ports extend directly into the downhole conical portion as recited in the claimed combination.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER H GAY whose telephone number is (571)272-7029. The examiner can normally be reached Monday through Thursday, 6-3:30 and every other Friday 6-11.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna M Momper can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 

/JENNIFER H GAY/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        

JHG
2/3/2022